Citation Nr: 0534776	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-09 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972.  Service in Vietnam is indicated by the evidence of 
record.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (the RO).


FINDINGS OF FACT

1.  During his service, the veteran did not engage in combat 
with an enemy.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred as a 
result of the veteran's active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice in a letter dated in June 2002.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's service 
medical and personnel records, VA treatment records, and the 
reports of multiple VA examinations.  The RO also attempted 
to verify the veteran's alleged PTSD stressors with the 
Center for Unit Records Research (CURR).  A response from 
that agency was received in March 2005.  The veteran and his 
representative have not identified any outstanding evidence 
which has yet to be obtained. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.  Service Connection

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257(2000).  
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen, 10 
Vet. App. at 142.

Analysis

In the instant case, multiple PTSD diagnoses are of record, 
each of which relates his current symptomatology to various 
stressful events in service.  The veteran did not receive any 
decorations or awards indicative of combat status, and his 
service personnel and medical records are negative for any 
indication of combat status or combat injuries.  The 
veteran's military occupational specialty (MOS) was clerk 
typist, a specialty not ordinarily associated with combat.

The Vietnam Service Medal awarded to the veteran was awarded 
to all members of the Armed Forces of the United States 
serving at any time between July 4, 1965 and March 28, 1973 
in Thailand, Laos, or Cambodia or the airspace thereover in 
direct support of operations in Vietnam.  As such, it is not 
indicative of combat status.  Similarly, the Republic of 
Vietnam Campaign Medal was awarded to all service personnel 
within the cited theater, and it, too, is not determinative 
of combat participation.  

The Board accordingly finds that combat status has not been 
demonstrated in this case.  Since combat status has not been 
demonstrated, the veteran's testimony alone will not be 
enough to establish the occurrence of the alleged stressors.  
See Moreau, 9 Vet. App. at 395.  Therefore, to substantiate 
the claim, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  

The only stressor outlined by the veteran is his report of an 
alleged ambush in September or October 1971 in which the 
convoy with which he was travelling came under fire.  The 
veteran reported that the incident occurred on Highway One, 
just south of Long Bihn, and that the convoy took casualties.  
The veteran reported that the attack occurred while he was 
serving with either the 148th Ordinance Company or the 576th 
Ordinance Company.  The veteran's service personnel records 
indicate that he served with the 148th Ordinance Company from 
April 1971 to January 1972.  The veteran was then transferred 
to the 576th Ordinance Company where he served out the 
remainder of his Vietnam tour of duty.

The RO attempted to verify the veteran's alleged stressor 
with CURR, but no corroborating records were identified.  
CURR specifically noted that Operational Reports covering the 
period from August to October 1971 establish that the 148th 
and 576th Ordinance Companies were stationed at or near the 
Long Bihn Ammunition Supply Depot, but that there was no 
indication that such facility came under attack during the 
time period identified by the veteran.  No report of either 
company coming under fire or sustaining casualties was 
suggested by these records.

The evidence currently associated with the claims file, 
including the veteran's service personnel and medical records 
together with the information provided by CURR, fails to 
corroborate or otherwise verify that the alleged stressor 
actually occurred.  Since the evidence does not serve to 
corroborate the veteran's alleged stressors, service 
connection for PTSD is not warranted.  38 C.F.R. § 3.304(f). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


